DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
 	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Glenn Ladwig on August 12, 2021.

 	Claim amendments were discussed and agreed to by Applicant. The amended claims should read as follows:

 	1 (Currently amended).  A method for treating or delaying the onset of dengue virus infection in a human or non-human animal subject, said method comprising administering an effective amount of cephaeline, cephaeline isoamyl ether, cephaeline ethyl ether, or a pharmaceutically acceptable salt of any of the foregoing, to the human or non-human animal subject in need thereof.  

 	2 (Currently amended).  The method of claim 1, wherein the cephaeline or pharmaceutically acceptable salt thereof is administered to the subject. 


7 (Currently amended).  The method of claim 1, wherein the subject has the dengue virus infection at the time of said administering, and the cephaeline, cephaeline isoamyl ether, cephaeline ethyl ether, or pharmaceutically acceptable salt of any of the foregoing is administered as therapy. 

8 (Currently amended).  The method of claim 7, further comprising, prior to said administering, identifying the subject as having the dengue virus infection.

9 (Currently amended).  The method of claim 8, wherein said identifying comprises assaying a biological sample obtained from the subject for the presence of dengue virus nucleic acids or dengue virus proteins.

10 (Original).  The method of claim 9, wherein said assaying comprises use of reverse transcriptase-polymerase chain reaction (RT-PCR), immunological assay, or Plaque-reduction neutralization testing (PRNT). 

	11 (Currently amended).  The method of claim 1, wherein the subject does not have the dengue virus infection at the time of said administering, and the cephaeline, cephaeline isoamyl ether, cephaeline ethyl ether, or pharmaceutically acceptable salt of any of the foregoing is administered to delay onset of the dengue virus infection. 

	12 (Currently amended).  The method of claim 1, wherein the cephaeline, cephaeline isoamyl ether, cephaeline ethyl ether, or pharmaceutically acceptable salt of any of the foregoing is administered orally, nasally, rectally, parenterally, subcutaneously, intramuscularly, or intravascularly.

	13 (Currently amended).  The method of claim 1, further comprising administering an additional agent for treating or delaying the onset of dengue virus infection, or a symptom thereof, in the same formulation as the cephaeline, cephaeline isoamyl ether, cephaeline ethyl ether, or pharmaceutically acceptable salt of any of the foregoing, or in a separate formulation before, during, or after administration of the cephaeline, cephaeline isoamyl ether, cephaeline ethyl ether, or pharmaceutically acceptable salt of any of the foregoing. 

	14 (Currently amended).  A method for inhibiting dengue virus infection in human or non-human animal cells in vitro or in vivo, said method comprising contacting an effective amount of cephaeline, cephaeline isoamyl ether, cephaeline ethyl ether, or a pharmaceutically acceptable salt thereof to a human or non-human animal cell in vitro or in vivo before or after exposure of the cell to dengue virus.  

	15 (Currently amended).  The method of claim 14, wherein an effective amount of cephaeline or pharmaceutically acceptable salt thereof is contacted to the cell.

 	17 (Currently amended).  The method of claim 14, wherein an effective amount of cephaeline isoamyl ether, cephaeline ethyl ether, or a pharmaceutically acceptable salt of any of the foregoing is contacted to the cell. 

21 (New). The method of claim 1, wherein the subject is human. 

	22 (New). The method of claim 14, wherein the cell is a human cell. 

	23 (New). The method of claim 14, wherein said contacting to the cell is in vivo.  

	24 (New). The method of claim 14, wherein said contacting to the cell is in vitro. 



	26 (New). The method of claim 14, wherein the dengue virus is serotype 1, 2, 3, or 4. 
  

****Delete claims 3, 5, 6, 18, 19, and 20.  

Reasons for Allowance
 	The claimed invention of “a method for treating or delaying the onset of dengue virus infection in a human or non-human animal subject, said method comprising administering an effective amount of cephaeline, cephaeline isoamyl ether, cephaeline ethyl ether, or a pharmaceutically acceptable salt of any of the foregoing, to the human or non-human animal subject in need thereof” is novel and non-obvious. The closest prior art is due to Low (Journal of Antivirals and Antiretrovirals, 2009) of record. Low teaches emetine hydrochloride demonstrates activity against dengue virus infection. Low does not teach cephaeline and the isoamyl ether and ethyl ether analogs thereof. Further, Applicant convincingly demonstrates anti-Zika virus activities of emetine and cephaeline. Results for cephaeline are shown in Figure 7 below (cephaeline 2-fold more efficacious than emetine).

    PNG
    media_image1.png
    601
    668
    media_image1.png
    Greyscale

Moreover, Applicant demonstrates the effectiveness of cephaeline in possessing anti-dengue viral activity (see figure below).

    PNG
    media_image2.png
    645
    791
    media_image2.png
    Greyscale


Cephaeline demonstrates comparable efficacy against Zika virus as it does with dengue virus.
Additionally, Applicant’s filing of a Terminal Disclaimer over US Patent 10,555,942 overcomes the outstanding obviousness-type double patenting rejection.
Thus the claimed invention is rendered neither anticipated nor obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Claims 1, 2, 4, 7-15, 17, and 21-26 are allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sahar Javanmard whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627